376 U.S. 188 (1964)
ROGERS
v.
UNITED STATES.
No. 412, Misc.
Supreme Court of United States.
Decided February 17, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
John D. Spellman for petitioner.
Solicitor General Cox, Assistant Attorney General Miller and Beatrice Rosenberg for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. Upon consideration of the entire record, the judgment is vacated and the case is remanded to the United States Court of Appeals for the Ninth Circuit to reconsider the conviction on count nine in light of the Government's confession of error and to determine whether the judgment of the District Court should be affirmed on the basis of the conviction under count seven.